                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,

                   Plaintiff,                              8:20CV407

      vs.
                                               MEMORANDUM AND ORDER
SGT. E. MURPHY, #6301; MATTHEW
MYERS, C/O II, #8098; and DONOVAN
JOHNSON, C/O I, #9188;

                   Defendants.


      This matter is before the court on its own motion. Counsel for Defendants
has informed the court that Plaintiff was released from the Douglas County
Department of Corrections on May 3, 2021, at which time he was transferred to the
Hall County Department of Corrections. Plaintiff has not notified the court of any
changes to his address. Plaintiff has an obligation to keep the court informed of his
current address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Plaintiff=s whereabouts remain unknown
and/or unconfirmed.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action with prejudice and without further notice to
Plaintiff.

     2.    The clerk of the court is directed to send a copy of this Memorandum
and Order to Plaintiff at the address on file with the court and at Hall County
Department of Corrections, 110 Public Safety Drive, Grand Island, NE 68801.
      3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: July 30, 2021: check for address.

      Dated this 30th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
